NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                  Submitted January 22, 2009*
                                   Decided February 3, 2009

By the Court:

No. 08‐2139

ROMEO EZIKE,                                          Appeal from the United States District
    Plaintiff‐Appellant,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 07 C 1972
NATIONAL RAILROAD PASSENGER
CORPORATION, et al.,                                  Ruben Castillo,
     Defendants‐Appellees.                            Judge.

                                            O R D E R

       Romeo Ezike appeals from the dismissal of his lawsuit against AMTRAK, the Elgin
Mental Health Center, and other disparate defendants. The district court dismissed the suit
after Ezike failed to comply with an order directing him to attend a status hearing and to
provide the court with a “valid” mailing address. We affirm the judgment but on a different
ground.

        In his second amended complaint, Ezike provides a lengthy narrative that begins in
2000 when he was employed in Minnesota. We recount only the highlights. Ezike suspected
that management had retaliated against him for his complaints about working conditions
by, among other things, poisoning his coffee, giving him a vision test that permanently
damaged his eyesight, and sending people to call him derogatory names and provoke him
into fights. Ezike filed a charge of discrimination with the Equal Employment Opportunity


       *
         The named defendants were not served in the district court and are not participating
in this appeal.  After examining the appellant’s brief and the record, we have concluded that oral
argument is unnecessary.  Thus the appeal is submitted on the appellant’s brief and the record.  See
FED. R. APP. P. 34(a)(2).
No. 08‐2139                                                                              Page 2


Commission but ultimately concluded that the agency was secretly staffed by persons
working for his employer. He was fired from his job and decided to pursue a new career as
a trucker but became convinced that classmates at his truck‐driving school were conspiring
to harass him on behalf of the teamsters union. Ezike then took a job in the state of
Washington delivering packages but alleged that he continued to experience harassment
from companies with union connections, persons of Indian descent, and men with guns
hiding behind trees. He returned to trucking, though he suspected that someone had
tampered with his truck and later with the brakes of his car. He was eventually fired from
this job and fled first to Brazil and later to places throughout the continental United States.

       By 2004, Ezike was living in Illinois. That year he sued both his Minnesota and
Washington employers in the Northern District of Illinois claiming employment
discrimination. The district court dismissed the suit against the Minnesota employer as
time‐barred, and in November 2005 granted the Washington employer’s motion for
summary judgment. The court discerned no evidence of discrimination by the two
defendants. Ezike v. DHL/Airborne, No. 04 C 4476, 2005 WL 3050632, at *4 (N.D. Ill. Nov. 10,
2005).

        Two weeks after that litigation ended, on November 28, Ezike became convinced
that violent persons were chasing him on Jackson Boulevard in Chicago. He sought refuge
in Union Station, where he intended to buy a train ticket to California, but soon he
suspected that AMTRAK police were following him around the station. Documents
attached to his complaint confirm that, when Ezike sought out an AMTRAK supervisor to
lodge a complaint, the employee ran a criminal check and discovered that Ezike had been
convicted of sexual assault in California but had never registered in Illinois (or California)
as a sex offender. See 730 ILCS 150/3. The police were called, and Ezike was arrested. A state
court ordered him detained in the Elgin Mental Health Center where, according to medical
records submitted by Ezike, he was diagnosed with delusional disorder, persecutory type,
and found unfit to stand trial. He was released when the criminal charges were dismissed in
December 2007. He then moved to San Francisco, California.

         Meanwhile, Ezike commenced this litigation in 2007 during his pretrial detention in
Elgin. He claims that AMTRAK, the mental‐health center, and other defendants violated his
civil rights as well as antitrust and racketeering statutes. The district court permitted Ezike
to proceed in forma pauperis and eventually ordered the marshals service to serve one of the
defendants, but communication with Ezike purportedly was hampered by his use of a
general delivery mailing address after he moved to San Francisco. On March 25, 2008, the
district court issued a minute order dismissing the case without prejudice on the ground
that Ezike had not complied with court rules requiring a “valid” address. The court set a
No. 08‐2139                                                                                Page 3


status hearing for the following month and advised Ezike that he could move to reopen the
case if he provided a valid address. The court warned Ezike that his lawsuit might be
dismissed with prejudice for want of prosecution if he or a lawyer did not attend the status
hearing. But Ezike never appeared at the hearing on April 24, and that same day the court
issued a minute order making its earlier dismissal with prejudice. The court’s order notes
that Ezike had failed to appear and had continued filing papers without his “specific
address.” The order concludes that Ezike’s lawsuit was being dismissed with prejudice for
“failure to comply” with the March 25 order.

        We cannot tell from the district court’s brief April 24 order whether the dismissal
with prejudice rests on Ezike’s failure to provide a “specific” mailing address or his failure
to attend the status hearing. If the court meant the former, then the ruling is problematic.
Ezike argues that the court did have his “valid” mailing address, and he notes that, before
the dismissal, the clerk of the district court was sending mail to that address: General
Delivery, San Francisco, California 94142. The district court did not say what “rules” Ezike
violated by using a general‐delivery address, and we have not found any authority holding
that a litigant cannot utilize general delivery when required by the rules of procedure to
supply an address. No mention of “address” in either the Federal Rules of Civil Procedure
or the local rules of the Northern District of Illinois includes any qualification or definition
for that term. See, e.g., FED. R. CIV. P. 11(a) (providing that all papers filed in district court
must include litigant’s “address”). Indeed, this court permits litigants to utilize general
delivery, and the three relevant decisions we have located—all of them unpublished and all
from district courts within this circuit—take for granted that a general‐delivery address
ordinarily is sufficient. See Mellender v. Larson, No. 06‐C‐547‐C, 2007 WL 5658883, at *2
(W.D. Wis. Apr. 16, 2007) (directing pro se plaintiff to supplement his general‐delivery
address with telephone number or another address to facilitate communication with newly
appointed counsel); United States v. Wesselman, No. 05‐cv‐4152‐JPG, 2007 WL 627469, at *1
(S.D. Ill. Feb. 26, 2007) (noting that defendant who provided general‐delivery address had
complied with district court’s directive to give court “an address at which he could receive
mailings in this case”); United States v. Lerch, No. 1:97‐CV‐35 AS, 1997 WL 401547 (N.D. Ind.
Mar. 28, 1997) (acknowledging plaintiff’s general‐delivery address as sufficient). The United
States Postal Service still permits use of general delivery, see USPS ‐ Receive Mail at Other
Locations, https://www.usps.com/receive/choicesfordelivery/receivemailinother places.htm
(last visited Jan. 23, 2008), and the Supreme Court has recognized general delivery as a valid
option for postal service. U.S. Postal Serv. v. Council of Greenburgh Civic Ass’ns, 453 U.S. 114,
125‐26 (1981) (explaining that “the provision for ‘General Delivery’ in most post offices
enables a person to take advantage of the facilities of the Postal Service”); see also Currier v.
Potter, 379 F.3d 716, 722 (9th Cir. 2004) (observing that general‐delivery service “permits a
person to receive mail addressed merely to his or her name, with the designation ‘General
No. 08‐2139                                                                                 Page 4


Delivery, [City Name]’”). The Postal Service even touts general delivery as a “great choice”
for someone without a Post Office Box or carrier service. USPS ‐ Receive Mail at Other
Locations. 

       If instead the district court meant by “failure to comply” with its March 25 order that
Ezike had not attended the status hearing as directed, the choice of sanction would still be
questionable. Ezike’s brief does not discuss his failure to appear, other than to note that he
feared for his safety if he returned to Chicago. The district court had warned Ezike that his
case might be dismissed with prejudice for want of prosecution if he did not attend (or hire
counsel to attend) the status hearing, so Ezike was on notice of the possible consequence for
not appearing. See Sharif v. Wellness Int’l Network, Ltd., 376 F.3d 720, 725 (7th Cir. 2004)
(noting that a district court ordinarily must provide plaintiff with explicit warning before
dismissing for want of prosecution). Dismissal for failure to prosecute, however, is a harsh
sanction that should be reserved for “extreme situations” involving a clear record of delay
or contumacious conduct, or when lesser sanctions have proven ineffective. E.g., Gabriel v.
Hamlin, 514 F.3d 734, 736‐37 (7th Cir. 2008); Harrington v. City of Chi., 433 F.3d 542, 550 (7th
Cir. 2006); Maynard v. Nygren, 332 F.3d 462, 467‐68 (7th Cir. 2003). The court, though,
pointed to no pattern of delay or litigation misconduct by Ezike. See Gabriel, 514 F.3d at 738. 

        That does not mean it was error to dismiss Ezike’s lawsuit. The district court already
had dismissed Ezike’s first two complaints without prejudice for failure to state a claim, and
his third attempt, like the first two, is patently frivolous. A complaint that is wholly
insubstantial does not invoke the district court’s subject‐matter jurisdiction, see Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 89 (1998); African‐American Slave Descendants Litig., 471
F.3d 754, 757 (7th Cir. 2006). When it becomes clear that a suit filed in forma pauperis is
irrational or delusional, the district court is required to dismiss it, see 28 U.S.C.
§ 1915(e)(2)(B)(i). Moreover, if the allegations are so fanciful that they fail to engage the
court’s subject‐matter jurisdiction, that dismissal should be without prejudice. See African‐
American Slave Descendants Litig., 471 F.3d at 758, 763. That is what the district court should
have done here. Ezike’s operative complaint, with its lengthy narrative of a five‐year
conspiracy involving employers in different states, the teamsters, people of Indian descent,
AMTRAK police, and armed secret agents harassing him as he traversed this country and
others is wholly incredible and patently frivolous. See Gladney, 302 F.3d at 774. The district
court alerted Ezike in his previous lawsuit that his suggested racketeering claim would not
withstand a motion to dismiss. Ezike, 2005 WL 3050632, at *1. Though he may be convinced
that the teamsters have orchestrated misery in his life at every turn, he cannot support the
grand conspiracy he asserts. 
No. 08‐2139                                                                              Page 5

        Ezike’s complaints were so insubstantial that they failed to engage the district court’s
subject‐matter jurisdiction. This means that, although it was correct to dismiss the action,
the order should not have been with prejudice. We therefore VACATE the judgment of the
district court and REMAND with instructions to dismiss for want of jurisdiction.